Citation Nr: 1411563	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, FL


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at Munroe Regional Medical Center on July 27, 2010.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, and from March 1982 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in December 2010; and a substantive appeal was received in December 2010.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran is currently service-connected for arthritis rheumatoid (atrophic) with a 20 percent disability rating.  On July 27, 2010, he incurred non-VA medical services at Munroe Regional Medical Center when he sought treatment for feelings of weakness and low blood pressure.  He was diagnosed with tachycardia and diabetes.  The record reflects that the Veteran has other primary care insurance.  

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions: 

(1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; 

(6)  The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and 

(9)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is not apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17.1002.

In his December 2010 notice of disagreement, the Veteran alleged that on July 27, 2010, he called the VA Outpatient Clinic in Ocala, Florida.  He further alleges that he spoke to a nurse named Karen, and that she instructed him to go directly to the emergency room at Munroe Regional Medical Center.  He therefore contends that his treatment at Munroe Regional Medical Center was authorized by the VA.  

The Board notes that an instruction from a VA nurse would not necessarily constitute authorization of expenses.  Generally, an instruction to report to a private facility would constitute medical advice, as opposed to an authorization of payment for specific services.  However, because the specifics of the conversation are not known, the possibility remains that the VA personnel did expressly authorize the private treatment.

In this case, the medical file contains no phone records that would either substantiate or refute the Veteran's contentions.  The VAMC should attempt to obtain and associate with the claims file any evidence of prior authorization for the period of treatment at issue on appeal, including VA outpatient phone records.  The Veteran is free to submit any other documentation of prior authorization, including but not limited to phone records, third-party statements, etc.

Additionally, the Veteran, in his December 2010 notice of disagreement reported that the emergency treatment was necessitated by the severe reaction he had to Lisinipril, which had reportedly been prescribed by his VA doctor.  He contends that this physician initially told him that the prescription (of a blood pressure medication) was to protect his organs.  He stated that after the July 27, 2010 episode, the VA physician told him that she prescribed Lisinipril because most people his age have high blood pressure, and that he had such a severe reaction to the medication because he does not have high blood pressure.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any evidence, to include VA outpatient phone records, relating to any prior authorization or attempt to get prior authorization prior to admission to Munroe Regional Medical Center on July 27, 2010.   

The Veteran may submit any evidence in his possession demonstrating that he obtained prior authorization.

2.  Thereafter, the VAMC should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Munroe Regional Medical Center on July 27, 2010.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


